Case 18-09108-RLM-11   Doc 148-3   Filed 01/10/19   EOD 01/10/19 15:23:40   Pg 1 of 4




                                   EXHIBIT C

                              (Proposed Order)
Case 18-09108-RLM-11             Doc 148-3         Filed 01/10/19        EOD 01/10/19 15:23:40              Pg 2 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


     In re:                                                          Chapter 11

     USA GYMNASTICS, 1                                               Case No. 18-09108-RLM-11

                       Debtor.

                  ORDER GRANTING APPLICATION TO EMPLOY
               PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL
         TO THE ADDITIONAL TORT CLAIMANTS COMMITTEE OF SEXUAL
      ABUSE SURVIVORS EFFECTIVE NUNC PRO TUNC AS OF DECEMBER 20, 2018

              Upon the Application to Employ Pachulski Stang Ziehl & Jones LLP as Counsel to the

 Additional Tort Claimants Committee of Sexual Abuse Survivors Effective Nunc Pro Tunc to

 December 20, 2018 (the “Application”) 2 [Doc ____], filed by the Additional Tort Claimants

 Committee of Sexual Abuse Survivors (the “Sexual Abuse Survivors’ Committee”), requesting

 entry of an order pursuant to 11 U.S.C. §§ 327 and 1103, Rule 2014 of the Federal Rules of


 1
   The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
 2
   Capitalized terms not otherwise defined herein shall have the meanings and definitions ascribed to such terms in
 the Application.
Case 18-09108-RLM-11          Doc 148-3      Filed 01/10/19     EOD 01/10/19 15:23:40          Pg 3 of 4



 Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule B-2014-1, authorizing and

 approving the employment and retention of Pachulski Stang Ziehl & Jones LLP as counsel to the

 Sexual Abuse Survivors’ Committee effective nunc pro tunc as of December 20, 2018; and upon

 the Declaration of James I. Stang filed in support of the Application (the “Stang Declaration”);

 and the Court having jurisdiction to consider the Application and the relief requested therein

 pursuant to 28 U.S.C. §§ 157 and 1334; and this matter being a core proceeding pursuant to 28

 U.S.C. § 157(b)(2); and venue being proper in this District pursuant to 28 U.S.C. §§ 1408 and

 1409; and it appearing that the relief requested in the Application is in the best interests of the

 Sexual Abuse Survivors’ Committee, the Debtor and other parties in interest; and the Sexual

 Abuse Survivors’ Committee having provided adequate and appropriate notice of the

 Application under the circumstances; and after due deliberation and good and sufficient cause

 appearing therefor; and it appearing to the Court that the said Application should be approved.

        It is HEREBY ORDERED THAT:

        1.      The Application is GRANTED as set forth herein.

        2.      The Sexual Abuse Survivors’ Committee is hereby authorized to retain and

 employ PSZJ as counsel to the Sexual Abuse Survivors’ Committee pursuant to sections 327 and

 1103 of the Bankruptcy Code, and Bankruptcy Rule 2014 effective nunc pro tunc to December

 20, 2018.

        3.      PSZJ may pay any Committee Members’ Expenses directly or reimburse Sexual

 Abuse Survivors’ Committee members for any Committee Members’ Expenses. PSZJ may add

 such Committee Members’ Expenses to the Firm’s invoices in this Case. Such Committee

 Members’ Expenses shall be allowable to the Firm on the same basis as other expenses incurred

 by the Firm in this Case.




                                                   3
Case 18-09108-RLM-11           Doc 148-3    Filed 01/10/19     EOD 01/10/19 15:23:40         Pg 4 of 4



        4.      PSZJ shall apply for compensation for professional services rendered and

 reimbursement of expenses incurred in connection with the Debtor’s Case in compliance with

 the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the U.S. Trustee

 Guidelines, and any other applicable procedures and orders of this Court.

        5.      PSZJ is authorized to render professional services to the Sexual Abuse Survivors’

 Committee as described in the Application.

        6.      The Sexual Abuse Survivors’ Committee and PSZJ are authorized and

 empowered to take all actions necessary to implement the relief granted in this Order.

        7.      The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

        8.      This Court shall retain jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.

                                                 ###




                                                  4
